UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-22523 Destra Investment Trust II (Exact name of registrant as specified in charter) One North Wacker, 48th Floor Chicago, IL 60606 (Address of principal executive offices) (Zip code) Derek Mullins One North Wacker, 48th Floor Chicago, IL 60606 (Name and address of agent for service) Registrant's telephone number, including area code:1-312-843-6161 Date of fiscal year end: September 30 Date of reporting period:June 30, 2015 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of the first and third fiscal quarters, pursuant to rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, treet, NE, Washington, DC 20549. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Schedule of Investments. The Schedule(s) of Investments is attached herewith. DESTRA PREFERRED AND INCOME SECURITIES FUND PORTFOLIO OF INVESTMENTS June 30, 2015 (unaudited) Number of Moody's Shares Ratings Fair Value Long-Term Investments - 97.6% Preferred Securities - 74.5% Banks – 50.0% Astoria Financial Corp., PFD 6.500%, Series C (a) Ba2 $ BB&T Corp., PFD 5.625%, Series E (a) Baa1 Capital One Financial Corp., PFD 6.250%, Series C (a) Baa3 6.700%, Series D (a) Baa3 Citigroup, Inc., PFD 6.875%, Series K (a) Ba2 7.125%, Series J (a) Ba2 City National Corp., PFD 5.500%, Series C (a) Baa2 CoBank ACB, PFD 6.250%, Series F (a) BBB+ (b) Fifth Third Bancorp, PFD 6.625%, Series I (a) Baa3 First Horizon National Corp., PFD 6.200%, Series A (a) Ba2 First Niagara Financial Group, Inc., PFD 8.625%, Series B (a) Ba3 First Republic Bank, PFD 6.200%, Series B (a) Baa3 6.700%, Series A (a) Baa3 Goldman Sachs Group, Inc., PFD 5.950%, Series I (a) Ba1 6.375%, Series K (a) Ba1 HSBC Holdings PLC, PFD 8.000%, Series 2 (a) Baa1 HSBC USA, Inc., PFD 6.500%, Series H (a) Baa2 ING Groep NV, PFD 7.050% (a) Baa3 PFD 7.200% (a) Baa3 PFD 7.375% (a) Baa3 JPMorgan Chase & Co., PFD 6.700%, Series T (a) Baa3 Morgan Stanley, PFD 6.875%, Series F (a) Ba1 Regions Financial Corp., PFD 6.375%, Series B (a) Ba2 Royal Bank of Scotland Group PLC, PFD 6.400%, Series M (a) B1 6.750%, Series Q (a) B1 Texas Capital Bancshares, Inc., PFD 6.500% 09/21/42 Baa3 US Bancorp, PFD 6.500%, Series F (a) A3 Valley National Bancorp, PFD 6.250%, Series A (a) BB+ (b) Webster Financial Corp., PFD 6.400%, Series E (a) Baa3 Wells Fargo & Co., PFD 6.625%, Series R (a) Baa2 8.000%, Series J (a) Baa2 Zions Bancorporation, PFD 6.300%, Series G (a) BB- (b) 6.950% 09/15/28 BB+ (b) 7.900%, Series F (a) BB- (b) Diversified Financials - 5.2% Affiliated Managers Group, Inc., PFD 6.375% 08/15/42 BBB+ (b) Deutsche Bank Contingent Capital Trust V, PFD 8.050% (a) Ba3 HSBC Finance Corp., PFD 6.360%, Series B (a) Baa3 Insurance - 11.3% Allstate Corp. (The), PFD 6.625%, Series E (a) Baa3 Number of Shares/Par Moody's Value Ratings Fair Value Insurance (continued) Arch Capital Group Ltd., PFD 6.750%, Series C (a) Baa2 $ Aspen Insurance Holdings Ltd., PFD 5.950% (a) Ba1 PFD 7.250% (a) Ba1 Axis Capital Holdings Ltd., PFD 6.875%, Series C (a) Baa3 Delphi Financial Group, Inc., PFD 7.376% 05/15/37 BBB- (b) Endurance Specialty Holdings Ltd., PFD 7.500%, Series B (a) Ba1 7.750%, Series A (a) Ba1 Hartford Financial Services Group, Inc. (The), PFD 7.875% 04/15/42 Baa3 PartnerRe Ltd., PFD 5.875%, Series F (a) Baa2 7.250%, Series E (a) Baa2 WR Berkley Corp., PFD 5.625% 04/30/53 Baa3 Real Estate - 5.3% CubeSmart, PFD 7.750%, Series A (a) Baa3 Equity Commonwealth, PFD 7.250%, Series E (a) Ba1 National Retail Properties, Inc., PFD 6.625%, Series D (a) Baa2 PS Business Parks, Inc., PFD 5.750%, Series U (a) Baa2 6.000%, Series T (a) Baa2 6.875%, Series R (a) Baa2 Regency Centers Corp., PFD 6.625%, Series 6 (a) Baa2 Utilities - 2.7% Entergy Louisiana LLC PFD 6.950% (a) Baa3 Southern California Edison Co., PFD 6.500%, Series D (a) Baa1 Total Preferred Securities (Cost $38,462,112) Capital Securities - 23.1% Banks – 12.0% Bank of America Corp. 6.500%, Series Z (a) Ba2 JPMorgan Chase & Co. 7.900%, Series 1 (a) Baa3 M&T Bank Corp. 6.450%, Series E (a) Baa2 PNC Financial Services Group, Inc. (The) 6.750%, Series O (a) Baa2 Wells Fargo & Co. 5.875%, Series U (a) Baa2 Diversified Financials - 1.8% General Electric Capital Corp 7.125%, Series A. (a) Baa1 Energy - 1.2% Enbridge Energy Partners LP 8.050% 10/01/37 Ba1 Insurance - 7.5% AXA SA 8.600% 12/15/30 A3 Everest Reinsurance Holdings, Inc. 6.600% 05/15/37 Baa2 Liberty Mutual Group, Inc., 144A 10.750% 06/15/58 Baa3 Number of Shares/Par Moody's Value Ratings Fair Value Insurance (continued) MetLife, Inc. 10.750% 08/01/39 Baa2 $ Prudential Financial, Inc. 5.625% 06/15/43 Baa2 XLIT Ltd. 6.500% 10/29/49, Series E (a) Ba1 Utilities - 0.6% PPL Capital Funding, Inc. 6.700% 03/30/67, Series A Baa3 Puget Sound Energy, Inc. 6.974% 06/01/67, Series A Baa2 Total Capital Securities (Cost $11,765,025) Total Long-Term Investments - 97.6% (Cost $50,227,137) Money Market Mutual Funds - 1.8% Fidelity Institutional Money Market Prime Money Market Portfolio - Institutional CL, 0.05% (c) (Cost $941,264) Total Investments - 99.4% (Cost $51,168,401) Other Assets in excess of Liabilities - 0.6% Net Assets - 100.0% $ % of Summary by Country Fair Value Net Assets Bermuda $ % France Germany Ireland Netherlands United Kingdom United States Total Investments Other Assets less Liabilities Net Assets $ % LLC - Limited Liability Corporation NV - Publicly Traded Company PFD - Preferred Security PLC - Public Limited Company SA - Corporation 144A - Security was purchased pursuant to Rule 144A under the Security Act of 1993 and may not be resold subject to that rule except to qualified institutional buyers.Unless otherwise noted, 144A securities are deemed to be liquid. (a) - Perpetual Security. (b) - Standard & Poor's Rating. (c) - Interest rate shown reflects 1 day yield as of June 30, 2015. DESTRA FOCUSED EQUITY FUND PORTFOLIO OF INVESTMENTS† June 30, 2015 (unaudited) Number of Shares Description Fair Value Common Stocks - 95.7% Consumer Durables & Apparel - 5.1% NIKE, Inc. - Class B $ $ – Food & Staples Retailing - 9.7% Costco Wholesale Corp. CVS Health Corp. Health Care Equipment & Services - 10.3% Express Scripts Holding Co.* HCA Holdings, Inc.* Household & Personal Products - 4.9% Estee Lauder Cos., Inc. (The) - Class A $ – Media - 9.9% Comcast Corp. - Class A Walt Disney Co. (The) Pharmaceuticals, Biotechnology & Life Sciences - 14.4% Biogen, Inc.* Celgene Corp.* Gilead Sciences, Inc. Retailing - 9.9% Nordstrom, Inc. TJX Cos., Inc. (The) Software & Services - 17.1% Adobe Systems, Inc.* eBay, Inc.* MasterCard, Inc. - Class A Oracle Corp. Technology Hardware & Equipment - 14.4% Apple, Inc. EMC Corp. QUALCOMM, Inc. Total Common Stocks (Cost $50,764,754) Money Market Mutual Funds - 4.3% Fidelity Institutional Money Market Prime Money Market Portfolio - Institutional CL, 0.05% (a) (Cost $3,301,167) Total Investments - 100.0% (Cost $54,065,921) Liabilities in excess of other Assets - (0.0%††) Net Assets - 100.0% $ % of Summary by Country Fair Value Net Assets United States $ % Total Investments Liabilities in excess of other Assets ) †† Net Assets $ % † Industry classifications used in this report are generally according to the Global Industry Classification Standard, which was developed by and is the exclusive property and a service mark of MSCI Inc. and Standard and Poor's. †† Less than 0.05%. * Non-income producing security. (a) Interest rate shown reflects a 1 day yield as of June 30, 2015. FEDERAL INCOME TAX MATTERS For the period ended June 30, 2015, the cost of investments on a tax basis, including any adjustment for financial reporting purposes, were as follows*: Funds Cost of Investments Gross Unrealized Appreciation Gross Unrealized Depreciation Net Unrealized Appreciation Destra Preferred and Income Securities Fund $ Destra Focused Equity Fund ) *Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Funds’ previous fiscal year end. For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Funds’ most recent annual report. FAIR VALUE MEASUREMENT In accordance with Financial Accounting Standards Board’s Accounting Standards Codification, Section 820-10, Fair Value Measurements and Disclosures (“ASC 820-10”), fair value is defined as the price that each Fund would receive to sell an investment or pay to transfer a liability in an orderly transaction with an independent buyer in the principal market, or in the absence of a principal market; the most advantageous market for the investment or liability. ASC 820-10 establishes three different categories for valuations. Level 1 valuations are those based upon quoted prices in active markets. Level 2 valuations are those based upon quoted prices in inactive markets or based upon significant observable inputs (e.g., yield curves; benchmark interest rates; indices). Level 3 valuations are those based upon unobservable inputs (e.g., discounted cash flow analysis; non-market based methods used to determine fair valuation). The Funds have adopted policies and procedures consistent with the Accounting Standard Update, Fair Value Measurements and Disclosures (Topic 820): Improving Disclosures about Fair Value Measurements which provides guidance on how investment assets and liabilities are to be valued and disclosed. Specifically, the standard requires reporting entities to disclose i) for Level 2 or Level 3 positions, the input and valuation techniques used to measure fair value for both recurring and nonrecurring fair value measurements, ii) transfers between all levels (including Level 1 and Level 2) on a gross basis (i.e., transfers out must be disclosed separately from transfers in) as well as the reason(s) for the transfer, and iii) purchases, sales, issuances and settlements for Level 3 positions must be shown on a gross basis in the Level 3 roll forward rather than as one net number. The Funds value Level 1 securities using readily available market quotations in active markets. The Funds value Level 2 fixed income securities using independent pricing providers who employ matrix pricing models utilizing market prices, broker quotes and prices of securities with comparable maturities and qualities. The Funds value Level 2 equity securities using various observable market inputs in accordance with procedures established in good faith by management. For Level 3 securities, the Funds estimate fair value based upon a variety of observable and non-observable inputs using procedures established in good faith by management. The Funds’ procedures are approved by the Board of Trustees. The following tables represent the Funds’ investments carried on the Portfolio of Investments by caption and by Level within the fair value hierarchy as of June 30, 2015: Destra Preferred and Income Securities Fund Level 1 Level 2 Level 3 Total Preferred Securities* $ $ $
